



Exhibit 10.2








AMENDMENT TO CHANGE OF CONTROL AGREEMENT




This Amendment relates to the Change of Control Agreement dated as of September
30, 2013 (the “Agreement”) between Rockwell Automation, Inc. (the “Company”) and
Blake D. Moret (the “Executive”).


The Company and the Executive agree that the Agreement is hereby amended as
follows:


1.Section 6(a)(i)C is amended to change the multiplier from two to three to read
as follows:


C. subject to Section 6(e) of this Agreement, the amount equal to the product of
(1) three and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the
Executive’s target Annual Bonus payable under the Company’s annual incentive
plan in effect with respect to the fiscal year in which the Date of Termination
occurs.


2.Section 6(a)(ii) is amended to change all references to the period after the
Executive’s Date of Termination from two years to three years.


3.    In all other respects, the Agreement is hereby reconfirmed and shall
remain in full force and effect.


This Amendment has been duly executed by the Company and the Executive as of the
1st day of July, 2016.
 
                
 
 
ROCKWELL AUTOMATION, INC.
 
 
 
By:
 
/s/    DOUGLAS M. HAGERMAN        
 
 
Douglas M. Hagerman
 
 
Senior Vice President, General Counsel and Secretary
 
 
 
Executive
 
 
 
/s/ BLAKE D. MORET
Blake D. Moret



